 
Exhibit 10.6
LICENSE AGREEMENT
THIS LICENSE AGREEMENT is made as of this 1st Day of August 2013 (“Execution
Date”) by and between the GREEN MOLECULAR S.L., a Spanish corporation with a
principal address at Parc Cientific Universidad de Valencia, Polígono La Coma
s/n, 46980 Paterna, Valencia, Spain (“GM”) and Chromadex, Inc. , a corporation
organized and existing under the laws of California with a principal address
10005 Muirlands Bvld Suite G, Irvine , California 92618 (“CHROMADEX”)
RECITALS
WHEREAS, GM has developed inventions and desire to commercialize such inventions
related to Pterostilbene.
WHEREAS, CHROMADEX wishes to acquire certain rights and licenses with respect to
the Patent Rights in accordance with the terms and conditions hereinafter set
forth.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound herby, the parties hereto agree as
follows:
ARTICLE 1
DEFINITIONS
1.1 
Unless otherwise provided in this Agreement, the following terms when used with
initial capital letters shall have the meanings set forth below:
"Affiliate" means, when used with reference to CHROMADEX, any Person directly or
indirectly controlling, controlled by or under common control with CHROMADEX.
"Bankruptcy Event" means the person in question becomes insolvent, or voluntary
or involuntary proceedings by or against such person are instituted in
bankruptcy or under any insolvency law, or a receiver or custodian is appointed
for such person, or proceedings are instituted by or against such person for
corporate dissolution of such person, which proceedings, if involuntary, shall
not have been dismissed within sixty (60) days after the date of filing, or such
person makes an assignment for the benefit of creditors, or substantially all of
the assets of such person are seized or attached and not released within sixty
(60) days thereafter.
"Calendar Quarter" means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.
"Confidential Information" means all technical information, developments,
discoveries, methods, techniques, formulae, processes and other information
relating to Pterostilbene that GM or CHROMADEX owns or controls on the date
hereof or owns or controls during the term of this Agreement, including by way
of illustration and not limitation, designs, data, drawings, documents, models,
business practices, financial data and other similar information.
"Effective Date" shall mean the date that is the earlier of (i) the date of
completion of the formulation feasibility study or (ii) six (6) months from the
Execution Date of this Agreement.
 
-1-

 
 
"Field" means the use of Pterostilbene and Pterostiblene combinations as listed
in the PATENTS for topical over the counter products, Topical cosmetics,
physician dispensed topical products and topical Rx treatments with structure
and or function claims related to the Valid Claims as defined below.
“Expanded Field” means the use of Pterostilbene and Pterostiblene combinations
as listed in the PATENTS for topical and oral over the counter products, Topical
cosmetics, physician dispensed topical or oral products and topical or oral Rx
treatments with structure and or function claims related to the Valid Claims as
defined below.
"Net Sales Price" means the gross amount charged by CHROMADEX for a Licensed
Product less any (a) trade, quantity and cash discounts on Licensed Products
actually provided to third parties in connection with arms length transactions,
(b) credits, allowances or refunds, not to exceed the original invoice amount,
for actual claims, damaged goods, rejections or returns of Licensed Products,
and (c) excise, sale, use, value added or other taxes, other than income taxes,
paid by Licensee due to the Sale of Licensed Products. If a Licensed Product is
sold for consideration other than solely cash, the fair market value of such
other consideration shall be included in the Net Sales Price. If a Licensed
Product is sold in a package, kit, or blended with other products or services
which is not a Licensed Product, the Net Sales Price for purposes of calculating
the royalty under Article 3 hereof shall be calculated by multiplying the Net
Sales Price of the combination product or service by the fraction of A/A+B,
where "A" is the Net Sales Price of the Licensed Product or Service when sold
separately and "B" is the Net Sales Price of the other product or service or
products or services when sold.
"Patent(s)" means the any patents or applications which claim the invention(s)
summarized in Appendix A which relate to the compound known as Pterostilbene,
including without limitation any United States Letters Patent, and all
continuations, continuations-in-part, additions, divisions, renewals,
extensions, reexaminations and reissues of any of the foregoing, all foreign
counterparts of any of the foregoing, and any other patents which relate to the
Pterostilbene and Pterostilbene combinations in the Field of the present
agreement owned or controlled by GM during the term of this Agreement.
“Patent Right(s)” means all legal rights belonging to GM which are provided by
the Patents.
“Patent Expenses” means all out-of-pocket fees, expenses, and charges related to
the Patent Rights incurred by GM in connection with the preparation, filing,
prosecution, issuance, re-issuance, re-examination, interference, and/or
maintenance of applications for patent or equivalent protection for the Patent
Rights.
 
"Person" means an individual, partnership, corporation, joint venture,
unincorporated association, or other entity, or a government or department of
agency thereof.
 
"Licensed Products" means any article or portion thereof which is made,
produced, sold or used in whole or in part, by or with the use of the licensed
Patent Rights. Licensed Products include Pterostilbene sold to 3rd parties for
use in dietary supplement products and used in dietary supplement products sold
directly by CHROMADEX. Licensed Products does not include Pterostilbene sold by
CHROMADEX as an analytical reference standard.
“Sunk Patent Expenses” means Patent Expenses incurred by GM prior to the
Effective Date of the Agreement.
"Valid Claim" means a claim of an unexpired issued Patent that has not been
withdrawn, canceled or disclaimed or held invalid by a court or governmental
authority of competent jurisdiction in an unappealed or unappealable decision.
"Sabinsa Application" means U.S. Patent Application No. 12/408,808 and any
divisional, continuation, continuation-in-part, reissue, or foreign
application(s) related to same.
 
-2-

 
 
ARTICLE 2
GRANT OF LICENSE
 
2.1 
Grant of License. Subject to the terms and conditions contained in this
Agreement, GM hereby grants to CHROMADEX an exclusive, non-transferrable (except
otherwise allowed in this Agreement), worldwide, royalty-bearing right and
license to use and practice the Patent Rights to make, have made, use, and sell
Licensed Products in the Field.
 
2.2.1 
Right to Sub-license.. Subject to the further provisions of this Section 2.2.2,
Licensee may grant sublicenses of the licenses granted to Licensee in Section
2.1 above to third parties by entering into a written agreement with any such
third party (each such agreement shall be referred to herein as a “Sublicense”
and each such third party shall be referred to herein as a “Sublicensee”). Only
Licensee (and not any Sublicensee) may enter into a Sublicense, and each
Sublicense shall expressly prohibit the Sublicensee from granting further
sublicenses.
2.2.2 
Requirements of each Sublicense Agreement. Licensee agrees that it will require
all Sublicensees to comply with the terms and conditions set forth in this
Agreement and applicable to Licensee. In furtherance of the foregoing but
without limiting the generality thereof, each Sublicense shall, for the express
benefit of GM, bind the Sublicensee to terms and conditions no less favorable to
GM than those between GM and Licensee contained in this Agreement. To the extent
that any term, condition, or limitation of any Sublicense is inconsistent with
the terms, conditions and limitations contained in this Agreement, such term,
condition, and/or limitation shall be null and void against GM. . Within thirty
(30) days after the effective date of any Sublicense, Licensee shall provide GM
a complete copy of the Sublicense including, without limitation, any and all
exhibits and/or attachments thereto. If the Sublicense is written in a language
other than English, the copy of the Sublicense shall be accompanied by a
complete translation written in English. Upon delivery of such translation to
GM, Licensee shall be deemed to represent and warrant to GM that such
translation is a true and accurate translation of the Sublicense.
2.2.3
Sublicensing Royalty Rate. Licensee shall pay GM two and one half percent (2.5%)
for all over the counter sublicensing revenues for those received beyond the
supply of the product and five percent (5.0%) for all RX sublicensing revenues
received beyond the supply of the product.
 
2.2.4 
Right of First Refusal:
(a)           
'308 Application Right of First Refusal: Application: GM shall notify Licensee
of any decision by a patent office to allow claims to United States Patent
Application No. 11/631,912 or to any continuation, divisional, reissue or
foreign counterpart application to same. Licensee shall have sixty (60) days
from receipt of each notice to elect to expand the Field to include non-topical
cosmetics. Licensee shall notify GM of any such election. An expansion of the
Field pursuant to this section shall only apply to the nation of the particular
patent office which is the subject of the notification of allowed claims. For
the avoidance of doubt, all patent aplications described in this paragraph shall
be considered to be and treated as Patents.
 
-3-

 
 
(b)           
Right of First Refusal Payments: Upon the first election by Licensee to expand
the Field pursuant to paragraph (a) of this section in the United States, a
one-time payment of $ ___20,000______ shall be owed to GM. Upon the first
election by Licensee to expand the Field pursuant to paragraph (a) of this
section in any nation other than the United States, a one-time payment of $
20,000____ shall be owed to GM. Any payment owed by Licensee pursuant to this
paragraph for expansion of the Field in the United States shall become due and
payable upon sales of _$100,000___ (QUANTITY/DOLLARS) of Licensed Products
intended for use in the United States. Any payment owed by Licensee pursuant to
this paragraph for expansion of the Field in any nation other than the United
States shall become due and payable upon sales of
$100,000______(QUANTITY/DOLLARS) of Licensed Products intended for use outside
of the United States. For the avoidance of doubt, it is understood that
subsequent elections by Licensee to expand the Field of Use do not incur
additional payments pursuant to this section.
2.3 
No Rights by Implication. No rights or licenses with respect to the Patent
Rights are granted or deemed granted hereunder or in connection herewith, other
than those rights or licenses expressly granted in this Agreement.
 
ARTICLE 3
LICENSING FEES AND EQUITY
 
3.1 
Upfront and Milestone Payments. In consideration of the license granted
hereunder, CHROMADEX shall pay GM the following non-refundable payments:
 
(a)           
Pterostilbene-Quercetin Combination Cosmetic Claims Milestone : A one-time
Payment of $____10,000_____ will be due upon the allowance and issuance of the
first United States patent included in the Patent Rights whose scope, provided
by either composition or method claims, includes exclusive rights to the use of
a formulation comprised of pterostilbene and quercetin (optionally with
additional active ingredients) for either the prevention or treatment of
cosmetic skin damage, prevention or treatment of wrinkles, or for the prevention
of the effects of radiation from the sun (i.e., as a sunscreen).
 
(b)           
Pterostilbene Cosmetic Claims Milestone: A one-time Payment of $__25,000______
will be due upon the allowance and issuance of the first United States patent
included in the Patent Rights whose scope, provided by either composition or
method claims, includes exclusive rights to the use of a formulation comprised
of pterostilbene with or without additional active ingredients for either the
prevention or treatment of cosmetic skin damage, prevention or treatment of
wrinkles, or for the prevention of the effects of radiation from the sun (i.e.,
as a sunscreen).
 
(c)           
Pterostilbene-Quercetin Combination Therapeutic Claims Milestone: A Payment of
$__15,000_______ will be due upon the allowance and issuance of the first United
States patent included in the Patent Rights whose scope, provided by either
composition or method claims, includes exclusive rights to the use of a
formulation comprised of pterostilbene and quercetin (optionally with additional
active ingredients) for the treatment of skin diseases.
 
(d)           
Pterostilbene Therapeutic Claims Milestone: A one-time Payment of
$_____25,000_____ will be due upon the allowance and issuance of the first
United States patent included in the Patent Rights whose scope, provided by
either composition or method claims, includes exclusive rights to the use of a
formulation comprised of pterostilbene with or without additional active
ingredients for the treatment of skin diseases.
 
 
-4-

 
 
(e)
$15,000 within thirty (30) day of the Execution Date, and a second Payment of
$15,000 will be due upon completion of formulation feasibility studies or 18
months from the Execution date whichever is soon.

 
3.2 
Royalties. In further consideration of the rights and licenses granted
hereunder, during the Term of the Agreement CHROMADEX shall pay GM the following
non-refundable royalty payments:
 
(a)
For the period in which no United States patent has issued in connection to the
Sabinsa Application, CHROMADEX shall pay GM TWO percent (2.00%) of Net Sales of
all Licensed Products sold to third parties for ingredients intended for retail
products covered in the field and intended for treatment of conditions listed in
VALID CLAIMS in the nation(s) where sales of the retail products occur and two
and one percent (1.0%) of all Net sales of CHROMADEX retail products containing
pterostilbene ,covered in the field and intended for treatment of conditions
listed in VALID CLAIMS in the nation(s) where sales of the retail products occur
. CHROMADEX agrees to pay GM at least the following minimum royalties during the
term of this Agreement and the time in which no United States patent has issued
in connection to the Sabinsa Application:
 
Calender Year 1: $25,000
  Year 2: $35,000
  Year 3 and beyond. $45,000 per year
            
(b) For the period in which one or more United States patents has issued in
connection the Sabinsa Application, CHROMADEX shall pay GM _4.0___% of Net Sales
of all Licensed Products sold to third parties for ingredients intended for
retail products covered in the field and intended for treatment of conditions
listed in VALID CLAIMS where sales of the retail products occur in the United
State, ______2.5____% of all Net Sales of CHROMADEX retail products containing
pterostilbene ,covered in the field and intended for treatment of conditions
listed in VALID CLAIMS in the United States, four percent (4.00%) of Net Sales
of all Licensed Products sold to third parties for ingredients intended for
retail products covered in the field and intended for treatment of conditions
listed in VALID CLAIMS in the nation(s) where sales of the retail products occur
other than in the United States and two and one half percent (2.5%) of all Net
sales of CHROMADEX retail products containing pterostilbene ,covered in the
field and intended for treatment of conditions listed in VALID CLAIMS in the
nation(s) where sales of the retail products occur other than in the United
States. CHROMADEX agrees to pay GM at least the following minimum royalties (in
addition to those included in 3.2.a) during the term of this Agreement and the
time in which one or more United States patents has issued in connection to the
Sabinsa Application:
 
Year 1: 10,000
 
Year 2: $20,000
 
Year 3 and beyond: $30,000
 
In the event an United States patent issues in connection to the Sabinsa
Application, the minimum royalty for the year in which the first such patent
issues shall be adjusted on a pro-rata basis.
 
 
-5-

 
 
3.3 
Payments. Royalties and other amounts payable under this Agreement shall be paid
within thirty (30) days following the last day of the Calendar Quarter in which
royalties and other amounts accrue. The last such payment shall be made within
thirty (30) days after termination of this Agreement. Payments shall be deemed
paid as of the day on which they are received by GM.
 
3.4 
Reports. CHROMADEX shall deliver to GM within thirty (30) days after the end of
each Calendar Quarter following commercial sale of a Licensed Product a report
setting forth in reasonable detail the calculation of the royalties and other
amounts payable to GM for such Calendar Quarter pursuant to this Article 4,
including, without limitation, the Licensed Products sold in each country during
such Calendar Quarter, and the Net Sales Price.
 
3.5 
Currency, Place of Payment, Interest.
 
(a) 
All dollar amounts referred to in this Agreement are expressed in United States
dollars. All payments to GM under this Agreement shall be made in United States
dollars (or other legal currency of the United States), as directed by GM, by
check payable or by wire transfer to an account as GM may designate from time to
time.
 
(b) 
If CHROMADEX receives revenues from sales of Licensed Products in a currency
other than United States dollars, royalties shall be converted into United
States dollars at the applicable conversion rate for the foreign currency as
published in the “Exchange Rates” table in the eastern edition of The Wall
Street Journal as of the last date of the applicable Calendar Quarter.
 
(c) 
Amounts that are not paid when due shall accrue interest from the due date until
paid, at an annual rate equal to the “Prime Rate” plus 5% as published in the
“Money Rates” table in the eastern edition of The Wall Street Journal as of the
due date.
 
3.6 
Records. CHROMADEX will maintain complete and accurate books and records that
enable the royalties payable hereunder to be verified. The records for each
Calendar Quarter shall be maintained for two years after the submission of each
report under Article 3.5 hereof. Upon reasonable prior notice to CHROMADEX, GM
and its accountants shall have access to the books and records of CHROMADEX to
conduct a review or audit thereof. Such access shall be available during normal
business hours. Upon reasonable prior notice to CHROMADEX, GM and its
accountants shall have access to the books and records of CHROMADEX to conduct a
review or audit thereof no more than two (2) times per year. Such access shall
be available during normal business hours. In the event such audit reveals any
error in the computation of Net Sales which results in an underpayment of
royalties in excess of 5% of the amount owed during the applicable period, then
CHROMADEX shall promptly reimburse GM for all reasonable expenses and costs
incurred in the conduct of such review or audit.
 
3.7. 
CHROMADEX will reimburse GM for future Patent Expenses incurred during the term
of this Agreement within thirty (30) days of receipt of an invoice from GM.
 
 
ARTICLE 4
CERTAIN OBLIGATIONS OF CHROMADEX
 
4.1 
CHROMADEX Efforts; Reporting. CHROMADEX shall use its reasonable efforts to
develop for commercial use and to market a Licensed Product as soon as
practicable, and to continue to market a Licensed Product as long as
commercially viable, all as is consistent with sound and reasonable business
practice.
 
4.2 
Compliance with Laws. CHROMADEX shall use its best efforts to comply with all
prevailing laws, rules and regulations pertaining to the development, testing,
manufacture, marketing and import or export of Licensed Products. Without
limiting the foregoing, CHROMADEX acknowledges that the transfer of certain
commodities and technical data is subject to United States laws and regulations
controlling the export of such commodities and technical data, including all
Export Administration Regulations of the United States Department of Commerce.
These laws and regulations, among other things, prohibit or require a license
for the export of certain types of technical data to specified countries.
CHROMADEX will comply with all United States laws and regulations controlling
the export of commodities and technical data.
 
4.3 
Government Approvals. CHROMADEX will be responsible for obtaining, at its cost
and expense, all governmental approvals required to commercially market Licensed
Products.
 
4.4 
Patent Notices. CHROMADEX shall mark or cause to be marked all Licensed Products
made or sold in the United States with all applicable patent numbers for the
Patents. If it is not practical for a Licensed Product to be so marked, then
CHROMADEX shall mark or cause to be marked the package for each Licensed Product
with all applicable patent numbers for the Patents. GM shall provide CHROMADEX
with assistance in performing such marking upon request.
 
4.5
Bankruptcy or Equivalent. CHROMADEX will provide written notice to GM prior to
the filing of a petition in bankruptcy or equivalent if CHROMADEX intends to
file a voluntary petition, or, if known by CHROMADEX through statements or
letters from a creditor or otherwise, if a Third Party intends to file an
involuntary petition in bankruptcy against CHROMADEX. Notice will be given at
least 75 days before the planned filing or, if such notice is not feasible, as
soon as CHROMADEX is aware of the planned filing where any such notice is
allowable under bankruptcy laws. CHROMADEX's failure to perform this obligation
is deemed to be a material pre-petition incurable breach under this Agreement
not subject to the 60-day notice requirement of Article 9.2, and GM is deemed to
have terminated this Agreement forty-five (45) days prior to the filing of the
bankruptcy unless such notice is not allowable under bankruptcy laws.
 
ARTICLE 5
REPRESENTATIONS
 
5.1 
Representations of GM. GM represents to CHROMADEX as follows:
 
(a) 
this Agreement, when executed and delivered by GM, will be the legal, valid and
binding obligation of GM, enforceable against GM in accordance with its terms;
 
(b) 
GM, and to GM’s knowledge, has not granted rights in the Patent Rights to any
Person other than CHROMADEX;
 
(c) 
GM has not received any written notice that the Patent Rights infringe the
proprietary rights of any third party;
 
(d) 
the inventions claimed in the Patents to the knowledge of GM have not been
publicly used, offered for sale, or disclosed in a printed publication by
employees of more than one year prior to the filing of the U.S. application for
the Patents.
 
5.2 
Representations and Warranties of CHROMADEX. CHROMADEX represents and warrants
to GM as follows:
 
(a) 
CHROMADEX is a corporation duly organized, validly existing and in good standing
under the laws of California and has all requisite corporate power and authority
to execute, deliver and perform this Agreement;
 
(b) 
This Agreement, when executed and delivered by CHROMADEX, will be the legal,
valid and binding obligation of CHROMADEX, enforceable against CHROMADEX in
accordance with its terms;
 
(c)
the execution, delivery and performance of this Agreement by CHROMADEX does not
conflict with, or constitute a breach or default under,
 
(i) 
the charter documents of CHROMADEX,
 
(ii) 
any law, order, judgment or governmental rule or regulation applicable to
CHROMADEX, or
 
(iii) 
any provision of any agreement, contract, commitment or instrument to which
CHROMADEX is a party; and the execution, delivery and performance of this
Agreement by CHROMADEX does not require the consent, approval or authorization
of, or notice, declaration, filing or registration with, any governmental or
regulatory authority.
 
 
ARTICLE 6
LIABILITY AND INDEMNIFICATION
 
6.1 
No warranties; Limitation on Liability. Except as explicitly set forth in this
agreement, GM makes no representations or warranties, express or implied, with
respect to: (i) commercial utility; or (ii) merchantability or fitness for a
particular purpose; or (iii) that the use of the patent rights will not infringe
any patent, copyright or trademark or other proprietary or property rights of
others. GM shall not be liable to CHROMADEX, CHROMADEX’s successors or assigns
or any third party with respect to any claim on account of, or arising from, the
use of information in connection with the patent rights supplied hereunder or
the manufacture, use or sale of licensed products or any other material or item
derived there from.
 
 
-6-

 
 
 
6.2 
CHROMADEX Indemnification. CHROMADEX will indemnify and hold harmless GM, its
trustees, officers, agents and employees (collectively, the “Indemnified
Parties”), from and against any and all liability, loss, damage, action, claim
or expense suffered or incurred by the Indemnified Parties which results from or
arises out of (individually, a “Liability” and collectively, the “Liabilities”):
 
(a)
breach by CHROMADEX of any covenant or agreement contained in this Agreement;
 
(b) 
the development, use, manufacture, promotion, sale, distribution or other
disposition of any Licensed Products by CHROMADEX, its Affiliates, assignees,
vendors or other third parties, for personal injury, including death, or
property damage arising from any of the foregoing. The indemnification
obligation under Article 6.3 shall not apply to any contributory negligence or
product liability of the Indemnified Party which may have occurred prior to the
execution of this Agreement. CHROMADEX will indemnify and hold harmless the
Indemnified Parties from and against any Liabilities resulting from:
 
(i) 
any product liability or other claim of any kind related to the use by a third
party of a Licensed Product that was manufactured, sold, distributed or
otherwise disposed by CHROMADEX, its Affiliates, assignees, vendors or other
third parties;
(ii) 
clinical trials or studies conducted by or on behalf of CHROMADEX relating to
any Licensed Product and the Patent Rights, including, without limitation, any
claim by or on behalf of a human subject of any such clinical trial or study,
any claim arising from the procedures specified in any protocol used in any such
clinical trial or study, any claim of deviation, authorized or unauthorized,
from the protocols of any such clinical trial or study, any claim resulting from
or arising out of the manufacture or quality control by a third party of any
substance administered in any clinical trial or study;
(iii) 
CHROMADEX’s failure to comply with all prevailing laws, rules and regulations
pertaining to the development, testing, manufacture, marketing and import or
export of a Licensed Product.
 
6.3 
Procedures. The Indemnified Party shall promptly notify CHROMADEX of any claim
or action giving rise to a Liability subject to the provisions of Article 6.3.
CHROMADEX shall have the right to defend any such claim or action, at its cost
and expense. Indemnified Party must have the right to approve counsel to
represent it and such approval will not be unreasonably withheld. In the event
CHROMADEX or any of its parents, affiliates or subsidiaries is also named in a
particular claim, CHROMADEX may choose the same attorneys who defend the
Indemnified Parties to defend CHROMADEX unless there arises a conflict of
interest between the CHROMADEX and one or more of the Indemnified Parties or
among the Indemnified Parties. The indemnification rights of GM or other
Indemnified Party contained herein are in addition to all other rights which
such Indemnified Party may have at law or in equity or otherwise.
 
6.4 
Product Liability Insurance. CHROMADEX shall maintain general liability and
product liability insurance that is reasonable based upon industry standards,
but not less than two million dollars ($2,000,000) per incident and two million
dollars ($2,000,000) in the aggregate. The insurance amounts specified herein
shall not be deemed a limitation on CHROMADEX’s indemnification liability under
this Agreement. CHROMADEX shall provide GM with copies of such policies, upon
request of GM. CHROMADEX shall notify GM at least ten (10) days prior to
cancellation of any such coverage.
 
 
-7-

 
 
ARTICLE 7
PATENTS AND INFRINGEMENT
7.1 
Prosecution of Patents.
(a)                  
Responsibilities for Patent Rights.
(i) 
GM through its patent attorneys is responsible for preparing, filing, and
prosecuting any patent applications, maintaining any issued patents, and
prosecuting and maintaining any and all continuations, continuations-in-part,
divisional, substitutions, reissues, or re-examinations (or the foreign
equivalent of these) related to the Patent Rights. CHROMADEX will reimburse GM
for patent expenses as detailed in Article 3.7.
(ii) 
GM will prepare, file, and prosecute patent applications for the Patent Rights
in the United States. GM will also prepare, file, and prosecute international
applications for the Patent Rights under the Patent Cooperation Treaty.
(a) 
Such international applications shall designate the European Patent Office as
the International Searching Authority, and shall designate at a minimum the
European States (defined as “EP” on the international application form of the
Patent Cooperation Treaty), and additional countries specified by CHROMADEX.
(b) 
CHROMADEX will specify in writing to GM the additional foreign countries in
which patent applications are to be filed and prosecuted. GM when possible will
notify CHROMADEX ninety (90) days in advance of a national stage filing deadline
for all Patent Rights, and CHROMADEX will specify such additional countries no
later than thirty (30) days before the national stage filing deadline for the
pertinent patent application.
(iii) GM is solely responsible for making decisions regarding the content of
U.S. and foreign applications to be filed under Patent Rights and prosecution of
the applications, continuations, continuations-in-part, divisional,
substitutions, reissues, or re-examinations (or the foreign equivalent of these)
related thereto. GM will not seek to narrow the scope of a pending application
without obtaining CHROMADEX’s consent, which consent shall not be unreasonably
withheld or delayed. GM shall use its good faith efforts to provide CHROMADEX
with a copy of all materials to be filed with the U.S. Patent and Trademark
Office and its foreign equivalents at least thirty (30) business days prior to
the planned filing and afford CHROMADEX the right to comment.
(iv) 
CHROMADEX will cooperate with GM in the filing, prosecution, and maintenance of
any Patent Rights. GM will advise CHROMADEX promptly as to all material
developments with respect to the applications. Copies of all papers received and
filed in connection with prosecution of applications in all countries will be
provided promptly after receipt or filing to CHROMADEX to enable it to advise GM
concerning the applications.
(v) 
No party shall be liable for any loss, as a whole or in part, of a patent term
extension granted by the U.S. Patent and Trademark Office (or its foreign
equivalents) on a patent issuing under the Patent Rights, even if such loss
results from acts or omissions of the prosecuting party or its personnel.
 
 
-8-

 
 
(vi) 
Each party agrees to promptly forward all written communications from the other
party regarding prosecution of Patent Rights to its patent counsel as
appropriate, with a written confirmation to the other party that the
communications have been forwarded.
 
7.2 
Infringement by Third Party. In the event that CHROMADEX or GM become aware of
suspected infringement of the Patent Rights, they shall promptly notify the
other parties of such suspected infringement. CHROMADEX and GM directly or
together, may bring suit to abate infringement of the Patent Rights, or
communicate with a potential infringer, with prior approval from the other
parties. In the event that one party intends to bring suit relating to suspected
infringement, it shall promptly notify the other parties of its intention to sue
so that the other parties may have the opportunity to approve and participate in
and share costs and recoveries from said suit. If only one party brings suit and
the other parties choose not to participate in said suit, the party that brings
the suit shall be liable for all litigation costs and shall be entitled to
retain all recoveries therefrom. In such an event, the other parties shall
provide reasonable cooperation, at the expense of the party bringing suit, in
the maintenance of such a suit. In the event CHROMADEX chooses to bring suit and
GM declines to participate, GM agrees to join such suit should GM be deemed a
necessary party to such suit. In the event neither party elects to brings suit
within 90 days of notice of the suspected infringement, GM and CHROMADEX shall
make commercially reasonable efforts to end the infringement.
 
ARTICLE 8
CONFIDENTIALITY AND PUBLICATIONS
 
8.1 
Confidentiality. To the extent allowed by law, both parties shall maintain in
confidence and shall not disclose to any third party the Confidential
Information received pursuant to this Agreement, without the prior written
consent of the disclosing party except that the Confidential Information may be
disclosed by either party only to those third parties (x) who have a need to
know the information in connection with the exercise by either party of its
rights under this Agreement and who agreed in writing to keep the information
confidential to the same extent as is required of the parties under this Article
8.1, or (y) to whom either party is legally obligated to disclose the
information. The foregoing obligation shall not apply to information which:
 
(a) 
is, at the time of disclosure, publicly known or available to the public,
provided that Information will not be deemed to be within the public domain
merely because individual parts of such Information are found separately within
the public domain, but only if all the material features comprising such
Information are found in combination in the public domain;
 
(b) 
is known to recipient at the time of disclosure of such Confidential Information
provided that recipient promptly notifies disclosing party in writing of this
prior knowledge within thirty (30) days of receipt;
 
(c) 
is hereafter furnished to recipient by a third party, as a matter of right and
without restriction on disclosure, provided that recipient promptly notifies
disclosing party in writing of this third party disclosure after receipt
thereof;
 
(d) 
is made public by disclosing party;
 
(e) 
is disclosed with the written approval of either party;
 
(f) 
is the subject of a legally binding court order compelling disclosure, or is
otherwise subject to any law or regulation or regulatory body compelling
disclosure, provided that recipient must give disclosing party reasonable
advance notice of such required disclosure, and recipient must cooperate with
disclosing party in attempting to prevent or limit such disclosure.
 
8.2
Publications. Should GM desire to disclose publicly, in writing or by oral
presentation, Confidential Information related to the Patent Rights, GM shall
notify CHROMADEX in writing of its intention at least ninety (90) days before
such disclosure. GM shall include with such notice a description of the oral
presentation or, in the case of a manuscript or other proposed written
disclosure, a current draft of such written disclosure.
 
If the content of such disclosure represents in the eyes of CHROMADEX a new
Invention or significant improvement to the state of the art that may result in
a new patent, CHROMADEX may request GM, no later than ninety (90) days following
the receipt of GM’s notice, to file a patent application, copyright or other
filing related to such Invention. All such filings shall be subject to the
provisions of Article 7.1 of this Agreement. Upon receipt of such request, GM
shall arrange for a delay in publication, to permit filing of a patent or other
application . Should the parties reasonably determine that more than ninety (90)
days is required in order to file any such patent information (including
additional time required to perform additional research required for adequate
patent disclosure), or, if CHROMADEX reasonably determines that such
Confidential Information cannot be adequately protected through patenting and
such Confidential Information has commercial value as a trade secret, then
publication or disclosure shall be postponed until the parties can mutually
agree upon a reasonable way to proceed.
 
8.3 
Use of Name. Neither CHROMADEX nor GM shall directly or indirectly use the other
party’s name, or the name of any trustee, officer or employee thereof, without
that party’s prior written consent, or disclose the terms of this Agreement to
third parties except that GM or CHROMADEX may disclose this Agreement to an
Affiliate and may disclose an accurate description of the terms of this
Agreement to the extent required under federal or state securities, tax, grant
administration, or other disclosure laws. GM shall take steps to preserve the
confidentiality of such information to the extent allowed by law.
 
ARTICLE 9
TERM AND TERMINATION
 
9.1 
Term. This Agreement and the licenses granted herein shall commence on the
Effective Date and shall continue, subject to earlier termination under Articles
9.2 or 9.3 hereof, until the expiration of the last to expire of the Patents.
 
9.2 
Termination by GM. Upon the occurrence of any of the events set forth below
(“Events of Default”), GM shall have the right to terminate this Agreement by
giving writtennotice of termination, such termination effective with the giving
of such notice:
 
(a) nonpayment of any amount payable to GM that is continuing sixty (60)
calendar days after GM gives CHROMADEX written notice of such nonpayment;
 
 
-9-

 
 
 
(b) any breach by CHROMADEX of any covenant (other than a payment breach
referred to in clause (a) above or a Commercialization Plan breach referred to
in Article 9.3 below) or any representation or warranty contained in this
Agreement that is continuing sixty (60) calendar days after GM gives CHROMADEX
written notice of such breach;
 
(c) CHROMADEX fails to comply with the terms of the license granted under
Article 2 hereof and such noncompliance is continuing sixty (60) calendar days
after GM gives CHROMADEX notice of such noncompliance;
 
(d) CHROMADEX becomes subject to a Bankruptcy Event;
 
(e) the dissolution or cessation of operations by CHROMADEX;
 
(f) If after the first commercial sale of a Licensed Product and during the term
of this Agreement, CHROMADEX fails to make reasonable efforts to commercialize
at least one (1) Licensed Product or fails to keep at least one (1) Licensed
Product on the market after the first commercial sale for a continuous period of
one (1) year, where such noncompliance is continuing sixty( 60) calendar days
after GM gives CHROMADEX written notice of such noncompliance. The inclusion of
at least one (1) Licensed Product in an available catalog of products containing
Pterostilbene or in an available catalog of products directed for treatment of
the conditions in the Patent shall be deemed a reasonable effort to
commercialize under this section.
 
9.3 
Commercialization Plan. CHROMADEX has provided GM with a Commercialization Plan
acceptable to GM. Such Commercialization Plan is contained in Appendix B and is
incorporated herein by reference. GM shall be entitled to terminate this
Agreement if CHROMADEX fails to meet the pre-established development milestones
contained in the Commercialization Plan. If the event that Sabinsa Patent
Issues, CHROMADEX and GM will work in good faith to establish a new
Commercialization plan.The milestones may be changed as agreed upon in advance
in writing by both parties. GM shall give written notice of its decision to
terminate this Agreement specifying a failure of the Commercialization Plan
milestones. Unless CHROMADEX has remedied such failure or both parties have
agreed, in writing, to a revised milestone schedule within sixty (60) days after
receipt of such notice, this Agreement will be deemed to terminate as of the
expiration of such sixty (60) day period.
 
9.4 
Termination by CHROMADEX. CHROMADEX shall have the right to terminate this
Agreement, at any time and with or without cause, upon one hundred and twenty
(120) days’ written notice to GM.
 
9.5 
Rights and Duties Upon Termination. Within thirty (30) days after termination of
this Agreement, each party shall return to the other party any Confidential
Information of the other party. In the event of an early termination of this
Agreement, CHROMADEX shall have the right to use or sell all the Licensed
Product(s) on hand or in the process of manufacturing at the time of such early
termination, provided that CHROMADEX shall be obligated to pay to GM a royalty
on such sales as set forth in this Agreement if, at that time there remains in
existence any of Licensor’s Patent Rights covering the transfer of such Licensed
Product(s) and a royalty or other payment is payable pursuant to the terms of
this Agreement.
 
 
-10-

 
 
 
9.6 
Provisions Surviving Termination. CHROMADEX’s obligation to pay any royalties
accrued but unpaid prior to termination of this Agreement shall survive such
termination. In addition, all provisions required to interpret the rights and
obligations of the parties arising prior to the termination date shall survive
expiration or termination of this Agreement.
 
ARTICLE 10
OTHER TERMS AND CONDITIONS
 
10.1 
Assignment. This Agreement and the rights and benefits conferred upon CHROMADEX
hereunder may not be transferred or assigned by CHROMADEX to any party without
the prior written consent of GM, such permission will not be unreasonably
withheld, except for:
 

(a) 
an assignment in connection with a merger, sale or reorganization of CHROMADEX,
or the sale or transfer of all or substantially all of CHROMADEX’s assets which
relate to the manufacture of a Licensed Product or use of the Patent Rights
provided that CHROMADEX demonstrates to GM’s reasonable satisfaction that the
buyer or transferee is at least as financially stable as CHROMADEX and following
the sale or transfer would be as capable of performing its obligations under
this Agreement as CHROMADEX would be; or
 
(b) 
an assignment of a security interest in this Agreement as a part of a security
interest in all or substantially all of the CHROMADEX’s assets which relate to
the Patent Rights or a Licensed Product. Any prohibited assignment of this
Agreement on the rights hereunder shall be null and void. No assignment shall
relieve CHROMADEX of responsibility for the performance of any accrued
obligations which it has prior to such assignment. This Agreement shall inure to
the benefit of permitted assigns of CHROMADEX.
 
For the avoidance of doubt, the parties agree that any assignment of this
Agreement made in accordance with this Article 10.1 in which GM has given
written consent shall relieve the assignor of all obligations under this
Agreement, whether fixed, accrued, contingent or otherwise, whereupon the effect
shall be the same as if this Agreement had been executed by the assignee in the
first instant and the assignor had never been a party hereto.
 
10.2
Assignment. This Agreement and the rights and benefits conferred upon CHROMADEX
hereunder may not be transferred or assigned in whole or any part by GM to any
party without the prior written consent of CHROMADEX, such permission will not
be unreasonably withheld,
 
10.3 
No Waiver. A waiver by either party of a breach or violation of any provision of
this Agreement will not constitute or be construed as a waiver of any subsequent
breach or violation of that provision or as a waiver of any breach or violation
of any other provision of this Agreement.
 
10.4 
Independent Contractor. Nothing herein shall be deemed to establish a
relationship of principal and agent between GM and CHROMADEX, nor any of their
agents or employees for any purpose whatsoever. This Agreement shall not be
construed as constituting GM and CHROMADEX as partners, or as creating any other
form of legal association or arrangement which could impose liability upon one
party for the act or failure to act of the other party. No employees or staff of
GM shall be entitled to any benefits applicable to employees of CHROMADEX.
Neither party shall be bound by the acts or conduct of the other party.
 
10.5 
Notices. Any notice under this Agreement shall be sufficiently given if sent in
writing recognized commercial delivery service with proof of delivery."
addressed as follows:
 
if to GM, to: Dr. Jose Mª Estrela
Parc Cientific Universidad de Valencia,
Polígono La Coma s/n,
46980 Paterna, Valencia, Spain ______________
 
if to CHROMADEX, to:
ChromaDex Inc,
Chief Financial Officer
10005 Muirlands Bvld
Suite G
Irvine, CA 92618
 
or to such other addresses as may be designated from time to time by notice
given in accordance with the terms of this Article 10.4.
 
10.6 
Entire Agreement. This Agreement embodies the entire understanding between the
parties relating to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral. This Agreement may not
be modified or varied except by a written document signed by duly authorized
representatives of both parties.
 
10.7 
Severability. In the event that any provision of this Agreement shall be held to
be unenforceable, invalid or in contravention of applicable law, such provision
shall be of no effect, the remaining portions of this Agreement shall continue
in full force and effect, and the parties shall negotiate in good faith to
replace such provision with a provision which effects to the extent possible the
original intent of such provision.
 
10.8 
Force Majure In the event that either party’s performance of its obligations
under this Agreement shall be prevented by any cause beyond its reasonable
control, including without limitation acts of God, acts of government, shortage
of material, accident, fire, delay or other disaster, provided that the effected
party shall have used its reasonable best efforts to avoid or remove the cause
of such nonperformance and to minimize the duration and negative affect of such
nonperformance, then such effected party’s performance shall be excused and the
time for performance shall be extended for the period of delay or inability to
perform due to such occurrence. The affected party shall continue performance
under this Agreement using its best efforts as soon as such cause is removed.
 
10.9 
Headings. Any headings and captions used in this Agreement are for convenience
of reference only and shall not affect its construction or interpretation.
 
10.10 
No Third Party Benefits. Nothing in this Agreement, express or implied, is
intended to confer on any Person other than the parties hereto or their
permitted assigns, any benefits, rights or remedies.
 
 
 
-11-

 
 
10.11 
Governing Law. This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.. The parties hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any proceeding, any claim that it is not personally subject to the jurisdiction
of any such court or that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.
 
10.12 
Counterparts. This Agreement shall become binding when any one or more
counterparts hereof, individually or taken together, shall bear the signatures
of each of the parties hereto. This Agreement may be executed in any numberr of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.
 
10.12
Resolution of Disputes. If the parties are unable to reach agreement by
negotiating in good faith about any matter under this Agreement, the parties
agree to resolve the dispute themselves, and if failing to do so, they agree to
seek resolution of the dispute through the mediation in New York, New York.
 
 
-12-

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this License Agreement
as of the date first above written.
 
Green Molecular S.L
 
/s/ Manuel Castellon
Leal                                                                                   
8/1/2013
Manuel Castellón
Leal                                                                                          
Date
By Power of Attorney on behalf of Green Molecular
 
 
CHROMADEX, INC.
 
/s/ Frank L. Jaksch
Jr                                                                                           
8/1/2013
Frank L. Jaksch Jr.

Chief Executive
Officer                                                                                      
Date
 

 
 
-13-

 

 
APPENDIX A
 
PATENT RIGHTS

TITLE:
USE OF PTEROSTILBENE (PTER) AS MEDICAMENT FOR PREVENTION AND/OR TREATMENT OF
SKIN DISEASES, DAMAGES OR INJURIES OR AS COSMETIC
 
COUNTRY
 
PATENT NUMBER
 
LEGAL STATUS
 
 
AUSTRALIA
 
 
2010311326
 
 
Pending
 
 
BRAZIL
 
 
BR 112012010070-0
 
 
Pending
 
 
CANADA
 
 
2,778,151
 
 
Pending
 
 
CHINE
 
 
201080048865.5
 
 
Pending
 
 
EUROPE
 
 
10775793.2
 
Granted: Mention of grant will be published on 24.07.2013; Validation in
designated European countries to be decided
 
 
ISRAEL
 
 
219318
 
 
Pending
 
 
JAPAN
 
 
2012-535862
 
 
Pending
 
 
REPUBLIC OF KOREA
 
 
10-2012-7013257
 
 
Pending
 
 
MEXICO
 
 
MX/a/2012/005013
 
 
Pending
 
 
RUSSIA
 
 
2012122241
 
 
Pending
 
 
UNITED STATES
 
 
13/504,056
 
 
Pending
 

 
 
 
-14-

 
 
TITLE:
COMBINED USED OF PTEROSTILBENE AND QUERCETIN FOR THE PRODUCTION OF CANCER
TREATMENT MEDICAMENT
 
 
COUNTRY
 
 
PATENT NUMBER
 
 
LEGAL STATUS
 
 
AUSTRIA
 
 
05774387.4 (E 425747)
 
 
Granted
 
 
BELGIUM
 
 
05774387.4
 
 
Granted
 
 
SWITZERLAND
 
 
05774387.4
 
 
Granted
 
 
GERMANY
 
 
05774387.4 (60 2005 013 390.9-08)
 
 
Granted
 
 
DENMARK
 
 
05774387.4
 
 
Granted
 
 
FRANCE
 
 
05774387.4
 
 
Granted
 
 
UNITED KINGDOM
 
 
05774387.4
 
 
Granted
 
 
REPUBLIC OF KOREA
 
 
05774387.4
 
 
Granted
 
 
IRELAND
 
 
05774387.4
 
 
Granted
 
 
ITALY
 
 
05774387.4
 
 
Granted
 
 
NETHERLANDS
 
 
05774387.4
 
 
Granted
 
 
PORTUGAL
 
 
05774387.4
 
 
Granted
 
 
SWEDEN
 
 
05774387.4
 
 
Granted
 
 
SPAIN
 
 
05774387.4
 
 
Granted
 
 
TURKEY
 
 
05774387.4 (TR 2009 04262)
 
 
Granted
 
 
UNITED STATES
 
 
11/631,912
 
 
Granted
 

 
 
-15-

 
 
 
[ex10-6000.jpg]
 
